Citation Nr: 1617614	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  09-27 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to an initial compensable evaluation for left ear hearing loss disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of  nasal surgery, to include headaches, loss of the sense of smell, and persistent runny nose, and if so, whether service connection should be granted.  


WITNESSES AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from January 1983 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In January 2008, the RO determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a postoperative nasal polyp disorder, and denied service connection for a back
disability.

In January 2012, the RO, in pertinent part, denied service connection for bilateral
hearing loss.  The Veteran filed a notice of disagreement and perfected the appeal.  Thereafter, in September 2012, the RO granted service connection for hearing loss of the left ear.  This represented a complete grant of the benefit sought on appeal as to the issue of service connection for hearing loss of the left ear.  The issue of entitlement to service connection for right ear hearing loss remained in appellate status.

Following the September 2012 grant of service connection for sensorineural hearing loss of the left ear, in November 2012, the Veteran expressed disagreement with the initial noncompensable disability rating that was assigned, and timely filed a substantive appeal.

The Veteran testified before the undersigned Veterans Law Judge via videoconference in February 2015.  A transcript of the hearing has been associated with the record.

The Board remanded the appeal in April 2015 for development of the record.  While the appeal was in remand status, service connection was granted for the claimed back disability.  As this award constitutes a full grant of the benefit sought on appeal, this issue is no longer in appellate status and will not be addressed by the Board.  

The issues of entitlement to service connection for right ear hearing loss disability and residuals of nasal surgery, as well as entitlement to an initial compensable evaluation for left ear hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1985 rating decision, the RO denied service connection for a nasal condition; the Veteran submitted a notice of disagreement and a statement of the case was issued in December 1985; he did not perfect his appeal.

2.  The evidence received since the September 1985 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes mellitus, and raises a reasonable possibility of so substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1985 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of nasal surgery.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Because the Board has determined that new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of nasal surgery, no further discussion of the VCAA is necessary at this time.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

As noted, service connection was originally denied for a nasal condition in a September 1985 rating decision.  The RO determined that the claimed condition preexisted service and was not aggravated by active duty, with surgery in service shown as remedial and the occurrence of post-service polyps as natural progress.  

At the time of the September 1985 rating decision, the record contained service treatment records showing surgery during service in December 1983.  The report of a VA examination indicated that both nasal cavities were full of polyps.  

Evidence received in support of the Veteran's claim to reopen includes his February 2015 hearing testimony.  During the hearing, the Veteran testified that he had submitted X-rays to VA showing the presence of staples in his sinuses that were placed during the in-service surgery.  He stated that the surgery resulted in the loss of his sense of smell, as well as in debilitating headaches.  He also indicated that a providing physician had told him that removal of the staples required a complicated surgery.  Following the hearing, correspondence from the Veteran and his wife indicates that the referenced X-rays were provided to the RO.  The record did not previously contain evidence indicating the presence of staples from the Veteran's in-service surgery, or his reports of residuals such as loss of his sense of smell and headaches.  Presuming the credibility of the Veteran's report of such, the Board finds that new and material evidence has been received.  Accordingly, the claim must be reopened.  The reopened claim is addressed in the remand below.


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for residuals of nasal surgery is granted.


REMAND

In the April 2015 remand, the Board noted that in a July 2007 statement, the Veteran reported that he had been in receipt of Social Security Administration (SSA) benefits.  As records pertaining to SSA's adjudication and grant of benefits were not associated with the claims file, the Board directed the AOJ to inquire with SSA as to whether the Veteran had been in receipt of disability benefits at any time since his discharge from service.  

An undated Social Security Online government to government services secure message is associated with the electronic record, dated as received in August 2015.  However, this message does not specify the records sought.  Subsequently in August 2015, VA received records from SSA pertaining to a 2010 claim and denial of that claim.  

In January 2016, the Veteran submitted a January 2016 letter from SSA which indicated that for the period from January 2001 to December 2015, he had received supplemental security income benefits.  He also submitted statements written by himself and his wife, indicating that he had in fact received SSA benefits from 2000 to 2001.  

The Board observes that, as the content of records held by SSA is unclear, and it does appear that the Veteran did in fact receive SSA benefits prior to his 2010 application, an additional request to SSA must be made.  A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand. Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

During the February 2015 hearing, the Veteran stated that he had submitted 
X-rays to the RO demonstrating that he had metal clips or staples in his sinuses, and that such were place during his in-service surgery.  The Board has carefully reviewed the record, and no films or radiologist reports are associated with the electronic claims file.  The Board also notes that, subsequent to the February 2015 hearing, the Veteran's wife reported that she had submitted a large amount of evidence.  The nature of this evidence is unclear.  The Veteran should be given the opportunity to resubmit the materials provided at the hearing.  Any such materials provided to the RO should be associated with the record.

During the hearing, the Veteran testified that he had undergone nasal surgery at a VA facility in 1988.  He should be asked to identify the facility at which this surgery was conducted, and any sufficiently identified records should be requested.  

Finally, in light of the Veteran's competent statements concerning the history of his nasal disability and the claimed residuals of the in-service surgery, the Board finds that an examination to determine the etiology of these claimed residuals found is warranted.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify all providers of treatment, to include VA and non-VA providers, for his nasal disability and the claimed residuals of the in-service surgery.  Specifically, he should be requested to identify the VA facility at which he underwent surgery in 1988.

The Veteran should also be requested to submit the materials he provided at his February 2015 hearing, to include X-ray films and reports referenced during the hearing and in subsequent written correspondence.  

2.  Contact SSA and inquire whether the Veteran has been in receipt of disability benefits at any time since his discharge from service, specifically to include from 2000 through 2001.  If so, request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply with respect to whether the Veteran received benefits from 2000 to 2001, should be included in the claims file.  All records provided by SSA also should be uploaded to the Veteran's electronic record.

3.  If the AOJ is unable to secure the records discussed in paragraphs 1 and 2 above, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify her that she is ultimately responsible for providing the evidence. 38 U.S.C.A. § 5103A (b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).

4.  Schedule a VA examination to determine the nature and etiology of the Veteran's claimed nasal surgery residuals.  Any and all studies, tests and evaluations, to include X-rays, should be performed.  

The examiner should elicit a complete history from the Veteran, to include the nature of the claimed nasal surgery residuals, the pertinent details of which should be included in the examination report. 

Upon review of the claims file and examination of the Veteran, the examiner should identify all residuals of the in-service nasal surgery.  In doing so, the examiner should specify whether there is X-ray evidence of staples or clips from pervious surgery.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's reported headaches and/or any other nasal manifestation are the result of a disease or injury in service.  

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions, and that of the others, must be considered and weighed in making the determination as to whether a nexus exists between service and the claimed residuals of nasal surgery.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

5.  Review the examination report to ensure that it complies with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.  

6.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


